 


114 HR 458 IH: To amend the Employee Retirement Income Security Act of 1974 to permit multiemployer plans in critical status to modify plan rules relating to withdrawal liability, and for other purposes.
U.S. House of Representatives
2015-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 458 
IN THE HOUSE OF REPRESENTATIVES 
 
January 21, 2015 
Mr. Sessions (for himself and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Employee Retirement Income Security Act of 1974 to permit multiemployer plans in critical status to modify plan rules relating to withdrawal liability, and for other purposes. 
 
 
1.Alternative method of withdrawal liability paymentsSection 4224 of the Employee Retirement Income Security Act (29 U.S.C. 1404) is amended— (1)by striking A multiemployer plan and inserting (a) A multiemployer plan; and
(2)by adding at the end the following:  (b)Notwithstanding any contrary provisions of this part, in the case of a multiemployer plan that is in critical status within the meaning of section 305(b)(2) and whose plan sponsor determines that the plan can not be reasonably expected to emerge from critical status by the end of the rehabilitation period, such plan may adopt rules providing for other terms and conditions for the computation of an employer's withdrawal liability. Any such rule shall become effective at the end of a 90-day period that begins on the date of adoption of the rule unless the corporation disapproves the rule before the end of the 90-day period (except that such 90-day period shall be tolled during any period in which a request by the corporation for additional information is pending). The corporation may disapprove a rule under this subsection only if it reasonably determines that the rule creates an unreasonable risk of loss to plan participants and beneficiaries or to the corporation.. 
 
